Name: 2002/328/EC: Commission Decision of 27 November 2001 amending Decision of 15 May 2000 on the approval of the single programming document for Community structural assistance provided under Objective 1 in Hainaut in Belgium (notified under document C(2001) 2804)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy;  Europe;  regions of EU Member States
 Date Published: 2002-05-08

 Avis juridique important|32002D03282002/328/EC: Commission Decision of 27 November 2001 amending Decision of 15 May 2000 on the approval of the single programming document for Community structural assistance provided under Objective 1 in Hainaut in Belgium (notified under document C(2001) 2804) Official Journal L 122 , 08/05/2002 P. 0023 - 0023Commission Decisionof 27 November 2001amending Decision of 15 May 2000 on the approval of the single programming document for Community structural assistance provided under Objective 1 in Hainaut in Belgium(notified under document C(2001) 2804)(Only the French and Dutch texts are authentic)(2002/328/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 34(3) thereof,Whereas:(1) By Decision 2002/320/EC(2), the Commission approved the single programming document for Community structural assistance under Objective 1 in Hainaut in Belgium.(2) On 2 March 2001, the Monitoring Committee for this single programming document considered and approved by written procedure amendments to that document and to its financing plan. The Commission was informed of the approval of those amendments by letter dated 10 July 2001.(3) Belgium gave its agreement to the amendments by letter dated 27 September 2001.(4) Decision 2002/320/EC should therefore be amended accordingly,HAS ADOPTED THIS DECISION:Article 1Article 3 of Decision 2002/320/EC is amended as follows:1. The financial tables in Annex 1 are replaced by the financial tables in Annex 1 to this Decision.2. The indicative planned breakdown among the Structural Funds of the total Community contribution is as follows:>TABLE>Article 2This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 27 November 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) See page 1 of this Official Journal.